Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US 8,531,801 B1).
	As per claim 1 (and analogously, as per claims 6 and 11), Xiao et al. (US 8,531,801 B1) discloses a reader (and a method of forming such reader) (e.g., 100) comprising: a sensor stack (e.g., 110); a magnetic layer (e.g., 150) above the sensor stack (110); at least one side shield (e.g., 130 - being made of soft magnetic material) below the magnetic layer (150) and adjacent to the sensor stack (110), the at least one side shield (130) being in contact with the magnetic layer (150) above the sensor stack (110) (see Fig. 3); and a non-magnetic decoupling layer (e.g., 160) in the magnetic layer (150) above the sensor stack (110) such that the non-magnetic decoupling layer (160) separates the magnetic layer (150) above the sensor stack (110) into an upper portion inter alia, col. 4, ll. 31-52.  
Additionally, as per claim 11, further discloses wherein the at least one side shield (130) includes first and second side shields (left-sided (130) and the right-sided (130) as depicted in Fig. 3) below the magnetic layer (150), with the first side shield (e.g., left-sided (130)) adjacent to a first side of the sensor stack (110) and the second side shield (e.g., right-sided (130)) adjacent to a secondS001.1658US3/074150.20US side of the sensor stack (110) that is opposite to the first side of the sensor stack (110) (Fig. 3), the first and second side shields being in contact with the magnetic layer (150) above the sensor stack (110) (Fig. 3).
	As per claim 2 (and analogously, as per claims 7 and 12) wherein a width of the non-magnetic decoupling layer (160) is equal to a width of the magnetic layer (150) above the sensor stack (110).  
As per claim 3 (and analogously, as per claims 8 and 13) further comprising a top shield (e.g., 140) having a synthetic antiferromagnetic (SAF) structure (including reference layer (150), AFC spacer (170), pinned layer (180) and AFM layer (190)), wherein the magnetic layer (150) above the sensor stack (110) is a reference layer of the SAF structure - see Fig. 3.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 8,531,801 B1).
See the description of Xiao et al. (US 8,531,801 B1), supra.
As per claim 5 (and analogously, as per claims 10 and 15), although Xiao et al. (US 8,531,801 B1) remains silent with respect to wherein a stripe height of the non-magnetic decoupling layer is substantially equal to a stripe height of the magnetic layer above the sensor stack or a stripe height of the at least one side shield (or first or second shield), given the teachings of providing the amorphous layer (160) within the reference layer (150) of the SAF shield structure of the top shield, it would have simply been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a stripe height of the non-magnetic decoupling layer (160) as being substantially equal to a stripe height of the magnetic layer (150) above the sensor stack or a stripe height of the at least one side shield (130) (or first or second shield) in order to provide a consistent and uniform break in the crystalline ferromagnetic growth of the layers between the upper portion (154) and the lower portion (152) (and subsequent layers thus formed thereon) in their entirety (by matching the width and height of such an underlying magnetic layer (152) and overlayer (154)), providing a smoother surface inter alia, col. 4, ll. 9-15 of Xiao et al. (US 8,531,801 B1).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,943,612 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of 1-12 of U.S. Patent No. 10,943,612 B2.  
More specifically, the claim 1 (and analogously claim 6 and claim 11) of the instant application sets forth a reader (and a method of forming a reader) comprising: a sensor stack; a magnetic layer above the sensor stack; at least one side shield below the magnetic layer and adjacent to the sensor stack, the at least one side shield being in contact with the magnetic layer above the sensor stack; and a non-magnetic decoupling layer in the magnetic layer above the sensor stack such that the non-magnetic decoupling layer separates (at least partially, which encompasses full separation) the magnetic layer above the sensor stack into an upper portion and a lower portion, and such that no antiferromagnetic coupling is present within the magnetic layer above the sensor stack.

Moreover, although claim 1 of U.S. Patent No. 10,943,612 B2 further limits its own claim 1 to additional limitations, claim 1 of the instant invention is broader in scope, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
	Claims 3, 8, and 13 of the instant application correspond to claims 2, 6, and 10 of U.S. Patent No. 10,943,612 B2; Claims 4, 9, and 14 of the instant application correspond to claims 3, 7, and 12 of U.S. Patent No. 10,943,612 B2; Claims 5, 10, and 15 of the instant application correspond to claims 4, 8, and 12 of U.S. Patent No. 10,943,612 B2.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein there are 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688